—Judgment unanimously affirmed. Memorandum: County Court properly determined that the issue whether two witnesses were accomplices was for the jury. The evidence did not establish conclusively that those witnesses participated in the crimes (see, People v Crutchfield, 134 AD2d 508, 509, lv denied 71 NY2d 894). “[I]f different inferences may reasonably be drawn from the proof regarding complicity, according to the statutory definition, the question should be left to the jury for its determination” (People v Basch, 36 NY2d 154, 157). (Appeal from Judgment of Orleans County Court, Punch, J. — Burglary, 2nd Degree.) Present — Green, A. P. J., Hayes, Pigott, Jr., and Balio, JJ.